 



Exhibit 10.21
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 21, 2008, by and among THE MERIDIAN RESOURCE CORPORATION, a Texas
corporation (the “Borrower”), the several banks, financial institutions and
other entities from time to time parties to the Credit Agreement (as defined
below) (collectively, the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis”), as
administrative agent for the Lenders.
RECITALS
     WHEREAS, the Borrower, Fortis as Administrative Agent, and certain
financial institutions have entered into an Amended and Restated Credit
Agreement dated as of December 23, 2004 (as amended, the “Credit Agreement”);
     WHEREAS, certain of the Lenders, RZB Finance LLC (“RZB”), Standard Bank plc
(“Standard”), Union Bank of California, N.A. (“UBOC”), Allied Irish Banks, plc,
and Fortis have assigned all or part of their interests in the Credit Agreement
to Fortis, The Bank of Nova Scotia, U.S. Bank National Association (“US Bank”),
and Comerica Bank by way of Assignments and Acceptances executed immediately
prior to the effectiveness of this Amendment;
     WHEREAS, as a consequence of such Assignments and Acceptances and this
Amendment, US Bank will become a Lender and a party to the Credit Agreement and
RZB, Standard and UBOC shall no longer be Lenders under or a party to the Credit
Agreement;
     WHEREAS, the Borrower has requested that the Lenders extend the maturity
date of the Credit Agreement to February 21, 2012 and make certain other
amendments to the Credit Agreement, and, subject to the terms and conditions set
forth herein, the Lenders have agreed to make such extension;
     WHEREAS, on January 3, 2007 the Borrower organized TMR Drilling
Corporation, a Texas corporation (“TMR Drilling”) as a Subsidiary, and executed
a Second Amendment of Pledge Agreement dated as of May 31, 2007 whereby it
pledged its stock in TMR Drilling to the Administrative Agent for the benefit of
the Creditors (as defined therein);
     WHEREAS, TMR Drilling has executed a Second Amendment of Security Agreement
and Joinder to Guarantee, both dated as of May 31, 2007, whereby TMR Drilling
became a Debtor and Guarantor respectively; and
     WHEREAS, the Borrower has requested that the Lenders (a) waive certain
provisions of the Credit Agreement to enable TMR Drilling to purchase a land
based drilling rig and related equipment (the “Drilling Rig”) from Orion
Drilling Company, LP (“Orion”) and lease the Drilling Rig back to Orion with
financing for the transaction to be provided by The CIT Group/Equipment
Financing, Inc. (“CIT”) as more fully described in Appendix I attached hereto
(the “Drilling Rig Transaction”), and (b) release and discharge their security
interest in the Drilling Rig and related property as more fully described in
Appendix I attached hereto (the “CIT Collateral”), and, subject to the terms and
conditions set forth herein, the Lenders have

 



--------------------------------------------------------------------------------



 



agreed to grant such waivers and release and discharge their security interest
in the CIT Collateral;
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Defined Terms. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.
     2. Amendments to Credit Agreement.
          2.1 Definitions (Section 1).
     (a) Applicable Margin. The definition of “Applicable Margin” is amended to
read as follows:
     “‘Applicable Margin’ — for any day with respect to Eurodollar Loans and ABR
Loans, the applicable per annum rate set forth below opposite the Borrowing Base
Usage in effect on any such day:

                  Borrowing Base Usage   Eurodollar Margin   ABR Margin  
Less than or equal to 50%
    1.50 %     0.75 %
Greater than 50% and less than or equal to 75%
    1.75 %     1.00 %
Greater than 75% and less than or equal to 90%
    2.00 %     1.25 %
Greater than 90%
    2.50 %     1.75 %

As used herein, “Borrowing Base Usage” on any day means the percentage
equivalent to the ratio of (i) the sum of the aggregate principal amount of the
Loans then outstanding and Letter of Credit Outstandings on such day to (ii) the
Borrowing Base in effect on such day.”
     (b) Consolidated Tangible Net Worth. The definition of “Consolidated
Tangible Net Worth” is amended to read as follows:
     ”‘Consolidated Tangible Net Worth’ means, at any date of determination, all
assets of the Borrower and its Subsidiaries as of such date, minus intangible
assets, minus the liabilities of the Borrower and its Subsidiaries, and all
determined in accordance

2



--------------------------------------------------------------------------------



 



with GAAP on a consistent basis with the latest financial statements. For
purposes of this definition, “intangible assets” shall include patents,
copyrights, licenses, franchises, good will, trade names, and trade secrets but
shall exclude oil, gas, or other mineral leases, and all leases required to be
capitalized under GAAP. The calculation of Consolidated Tangible Net Worth shall
exclude the impact of ceiling test write-downs and the non-cash impact of
Commodity Hedging Agreements and other comprehensive income (determined in
accordance with GAAP), in each such case occurring as of June 30, 2007 or
thereafter.”
     (c) Syndication Agent. The definition of “Syndication Agent” is amended to
read as follows:
     “‘Syndication Agent’ — The Bank of Nova Scotia.”
     (d) Termination Date. The definition of “Termination Date” is amended to
read as follows:
     “‘Termination Date‘ — February 21, 2012.”
     (e) Uniform Customs. The definition of “Uniform Customs” is amended to read
as follows:
     “‘Uniform Customs‘ — the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as the same may be amended from time to time.”
     (f) Agents. The terms “Documentation Agent” and “Sole Lead Arranger” are
hereby deleted from the Credit Agreement. The term “Co-Lead Arrangers” is added
to the Credit Agreement as follows:
     “‘Co-Lead Arrangers’ — Fortis and The Bank of Nova Scotia.”
     2.2 Section 7.2(f) (Certificates; Other Information). Section 7.2(f) is
amended to read as follows:
     “(f) within 60 days of the commencement of each fiscal year, annual cash
flow projections for such fiscal year of the Borrower, including quarterly
production volumes, revenues, expenses, taxes and budgeted capital expenditures;
and”
     2.3 Section 8.1(d) (Tangible Net Worth). Section 8.1(d) is amended to read
as follows:

3



--------------------------------------------------------------------------------



 



     “(d) Tangible Net Worth. Permit the Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries to be less than $215,000,000.00, plus (i) (A) 50%
of Consolidated Net Income for the period beginning July 1, 2007 and ending
December 31, 2007, and (B) 50% of the Consolidated Net Income for any fiscal
year commencing after December 31, 2007, and (ii) 50% of the net cash proceeds
of any equity offering received by the Borrower or any of its Subsidiaries after
June 30, 2007.”
     2.4 Section 8.4 (Limitation on Guarantee Obligations). Section 8.4(c) is
amended to read as follows:
     “8.4 Limitation on Guarantee Obligations. Create, incur, assume or suffer
to exist any Guarantee Obligation except (a) Guarantee Obligations in existence
on the date hereof and listed on Schedule 8.4, (b) Guarantee Obligations arising
under the Loan Documents, (c) Guarantee Obligations with respect to Indebtedness
permitted by subsection 8.2 (other than subsections (g) and (h) thereof),
(d) Guarantee Obligations incurred by any Borrower or any Subsidiary thereof
with respect to any obligations or liabilities of a Borrower or any Subsidiary
thereof, so long as the incurring of such obligations or liabilities is not
prohibited by Section 8.2 hereof, and (e) Guarantee Obligations issued by the
Borrower or by any of its Subsidiaries in the ordinary course of business of
obligations of other Persons (other than in respect of Indebtedness) in
connection with current oil and gas drilling, oil and gas production, oil and
gas transportation, crude oil purchasing, oil and gas exploration or other
similar programs or operations. Notwithstanding any provision in this
Section 8.4, the Borrower and one or more of its Subsidiaries shall be permitted
to incur Guarantee Obligations (i) in connection with the Drilling Rig
Transaction as described in the First Amendment to Credit Agreement dated
February 21, 2008 in an amount not to exceed $10,300,000.00, and (ii) with
respect to Indebtedness permitted by subsection 8.2(h) not to exceed $2,500,000
in the aggregate.”
     2.5 Section 10.11 (Others). Section 10.11 is amended to read as follows:
     “10.11. Others. None of the Co-Lead Arrangers or the Bookrunner, in such
respective capacities, shall have any duties or responsibilities, or incur any
liabilities, under this Agreement or the other Loan Documents.”
     2.6 Section 11.5 (Payment of Expenses and Taxes). Section 11.5 is amended
to read as follows:
     “11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
syndication, preparation and execution of, and any

4



--------------------------------------------------------------------------------



 



amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of (i) counsel to the Administrative Agent and (ii) the
Administrative Agent customarily charged by it in connection with syndicated
credits, (b) to pay or reimburse each Lender and the Administrative Agent for
all its reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and to
the several Lenders, (c) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Co-Lead Arrangers, the Bookrunner and the Syndication
Agent (and their respective Affiliates and their respective directors, officers,
employees and agents) harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender, the Administrative Agent, the
Co-Lead Arrangers, the Bookrunner and the Syndication Agent (and their
respective directors, officers, employees, agents and affiliates) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents or
the use or the proposed use of proceeds contemplated by this Agreement,
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
any Loan Party or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation under this clause (d) to any Administrative Agent, the
Co-Lead Arrangers, the Bookrunner, the Syndication Agent, or any Lender (or any
of their respective directors, officers, employers, agents or affiliates), with
respect to indemnified liabilities to the extent such liabilities are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert, and hereby waives, and agrees to cause each of
its Subsidiaries not to assert and to so waive, all rights for contribution or
any other rights of

5



--------------------------------------------------------------------------------



 



recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Person entitled to indemnification under this subsection
11.5. The agreements in this subsection shall survive repayment of the Loans and
all other amounts payable hereunder and the termination of this Agreement.”
     2.7 Schedules. The Schedules to the Credit Agreement are hereby deleted and
replaced by the Schedules attached to this Amendment as Appendix II.
     3. Borrowing Base. The Borrowing Base as of the effectiveness of this
Amendment is $110,000,000.00.
     4. New Lenders. Each new Lender hereby represents and warrants: (a) from
and after the effectiveness of this Amendment, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Commitment, shall have the obligations of a Lender thereunder, and (b) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     5. Reallocation of Existing Commitments, Loans, and Letter of Credit
Outstandings. In connection herewith, contemporaneously with the effectiveness
hereof, Fortis, The Bank of Nova Scotia, U.S. Bank, and Comerica Bank hereby
acknowledge and agree that they have purchased and accepted from other Lenders,
a portion of the outstanding aggregate Commitments, Loans and Letter of Credit
Outstandings immediately prior to the effectiveness hereof (and if any such
sale, assignment, transfer or conveyance includes the assignment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefore, Borrower agrees that it shall pay any amounts requested by an
affected Lender pursuant to Section 4.14 of the Credit Agreement), such that
(a) each Lender’s Commitment shall equal the Commitment amount set forth
opposite such Lender’s name on Schedule 1.1(a) attached to this Amendment in
Appendix II, and (b) the amount of each Lender’s outstanding Loans and Letter of
Credit Outstandings shall equal such Lender’s Commitment Percentage (as set
forth in Schedule 1.1(a)) of the total outstanding Loans and Letter of Credit
Outstandings. The Borrower, the Administrative Agent and each Lender a party
hereto hereby consent to all reallocations and assignments of the Commitments,
Loans and Letter of Credit Outstandings effected pursuant to the foregoing.
     6. Effectiveness of Amendment. This Amendment shall become effective upon
receipt by the Administrative Agent, on behalf of the Lenders, of:
     (a) An executed copy of this Amendment;

6



--------------------------------------------------------------------------------



 



     (b) An executed copy of each Assignment and Acceptance referred to in the
Recitals to this Amendment;
     (c) A duly executed Note payable to the order of each new Lender and any
existing Lender whose Commitment has changed as a result of this Amendment;
     (d) A copy of the resolution, in form and substance satisfactory to the
Administrative Agent, of the board of directors of the Borrower authorizing the
execution, delivery and performance of this Amendment and the Notes issued
pursuant to paragraph (b) above;
     (e) A copy of a Confirmation of Guarantee, in form and substance
satisfactory to the Administrative Agent, duly executed by each Guarantor; and
     (f) Payment of all fees due and owing to the Administrative Agent and the
Lenders.
     7. Consent and Waiver.
     (a) The Lenders hereby (i) consent to the Drilling Rig Transaction and
waive any related Event of Default caused thereby, (ii) waive any violations of
Sections 8.11 and 8.13 of the Credit Agreement to the extent such provisions
would be deemed violated solely due to the Drilling Rig Transaction,
(iii) consent to the pledge of the CIT Collateral to CIT pursuant to the
Drilling Rig Transaction, and (iv) agree that the CIT Collateral (A) shall not
be considered “Collateral” within the meaning of Section 2.1 of the Security
Agreement dated as of August 13, 2002, as amended, executed by the Borrower and
the other Debtors party thereto in favor of the Administrative Agent for the
benefit of the Creditors as defined therein, and, notwithstanding Sections 8.18
and 7.9(a) of the Credit Agreement, do hereby release and discharge their
security interest in the CIT Collateral, and (B) shall not secure any
Obligations or other liabilities owed by the Borrower or any of its Subsidiaries
to the Lenders or the Administrative Agent.
     (b) Except as expressly waived or agreed herein, all covenants, obligations
and agreements of Borrower contained in the Credit Agreement shall remain in
full force and effect in accordance with their terms. Without limitation of the
foregoing, the consents and agreements set forth herein are limited precisely to
the extent set forth herein and shall not be deemed to (i) be a consent or
agreement to, or waiver or modification of, any other term or condition of the
Credit Agreement or any other documents referred to therein, or a consent to or
waiver of any future action or inaction by the Borrower, or (ii) except as
expressly set forth herein, prejudice any right or rights which the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or any of the documents referred to therein. Except as expressly
modified hereby, the terms and provisions of the Credit Agreement and any other
documents or

7



--------------------------------------------------------------------------------



 



instruments executed in connection with any of the foregoing, are and shall
remain in full force and effect, and the same are hereby ratified and confirmed
by Borrower in all respects.
     8. Ratifications, Borrower Representations and Warranties.
     8.1 The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Lenders agree that
the Credit Agreement and the Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.
     8.2 To induce the Lenders to enter into this Amendment, the Borrower
ratifies and confirms that each representation and warranty set forth in the
Credit Agreement is true and correct in all material respects as if such
representations and warranties were made on the even date herewith (unless any
such representations and warranties are stated to refer to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and further
represents and warrants (a) that there has occurred since the date of the last
financial statements delivered to the Lender no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
(b) that no Event of Default exists on the date hereof, and (c) that the
Borrower is fully authorized to enter into this Amendment.
     9. Benefits. This Amendment shall be binding upon and inure to the benefit
of the Lender and the Borrower and their respective successors and assigns;
provided, however, that Borrower may not, without the prior written consent of
the Lenders, assign any rights, powers, duties or obligations under this
Amendment, the Credit Agreement or any of the other Loan Documents.
     10. Construction. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.
     11. Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Amendment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     12. Entire Agreement. The Credit Agreement, as amended by this Amendment,
contains the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.
     13. Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby

8



--------------------------------------------------------------------------------



 



amended so that any reference in the Credit Agreement to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.
     14. Counterparts. This Amendment may be separately executed in any number
of counterparts (including by facsimile or other electronic transmission), each
of which shall be an original, but all of which, taken together, shall be deemed
to constitute one and the same agreement.
[The Remainder of this Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

            THE MERIDIAN RESOURCE CORPORATION
      By:   /s/ Joseph A. Reeves, Jr.         Name:   Joseph A. Reeves, Jr.     
  Title:   Chairman & Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP., as Administrative Agent,
Co-Lead Arranger, Bookrunner, Issuing Lender and a
Lender
      By:   /s/ David Montgomery         Name:   David Montgomery       
Title:   Director              By:   /s/ Darrell Holley         Name:   Darrell
Holley        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as Co-Lead Arranger,
Syndication Agent and a Lender
      By:   /s/ David G. Mills         Name:   David G. Mills        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, as a Lender
      By:   /s/ Huma Manal         Name:   Huma V. Manal        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Justin Alexander         Name:   Justin M. Alexander       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            ALLIED IRISH BANKS plc, as a Lender
      By:   /s/ David O’Driscoll         Name:   David O’Driscoll       
Title:   Assistant Vice President              By:   /s/ Vaughn Buck        
Name:   Vaughn Buck        Title:   Director     

 